Title: John Quincy Adams to Catherine Nuth Johnson, 28 May 1799
From: Adams, John Quincy
To: Johnson, Catherine Nuth


          
            Dear Madam.
            Berlin 28 May 1799.
          
          I received some time ago your favour of 29 January which I did not immediately answer, from an apprehension that a letter from me without one at the same time from my Louisa, or at least without some satisfactory information concerning the state of her health would give you more concern than pleasure— She was then unwell, and a few days after, met again with a misfortune which had already twice befallen us.— She has at present recovered, and will write you by this opportunity.
          It has given me infinite pain to perceive by several of your letters to her, that a construction far different from my intention was put

upon a letter which I wrote from London to Mr: Johnson. My respect and affection for you, and for him, have never abated, nor are those sentiments in my heart susceptible of being diminished by misfortune. I am well aware of the precarious tenure by which all earthly possessions are held, and have reason to know that prudence, discretion and integrity are not always sufficient to preserve them. I have likewise been too long a witness to aspersions of calumny upon those who are dear to me, and tasted too much of its venom myself not to know that the purest virtue affords no complete shelter against its malice.— There is for every individual in this world only one testimony which neither malice nor fortune can disguise or conceal; this testimony is however worth more than every other that can be produced or imagined; it is the testimony of one’s own conscience.
          
            “He that has light within his own clear breast,
            May sit in the center, and enjoy bright day.”
          
          This self-approbation, so far as relates to all the important concerns of life, as you will certainly always possess it yourself, so I hope you will always have the comfort of knowing your children and their nearest connections to possess.
          It was not untill we received your last letters, that we heard of Nancy’s marriage; my dear mother had mentioned it before in a letter to me which however I did not so soon receive. I offer my sincere congratulations to you and to her upon that event, and ardently pray that she may live to have great grand-children witnesses of her happiness— For Mr: Hellen to whom I beg to be presented with regard, and with whom I hope to have one day the pleasure of a personal acquaintance I can only wish, that she may prove as good and affectionate a wife as her sister.
          I have likewise great joy in congratulating you upon the restoration of your son’s health, which I hope will henceforth grow stronger and stronger, as a recovery from his complaint during the winter season, gives reasonable cause to expect. I beg to be remembered affectionately to him, as also to all the girls.
          I am with great and true respect and affection, Dear Madam, your very / humble and obedt: Servt:
          
            John Q. Adams.
          
        